DETAILED ACTION
Summary
This is the first action on the merits for application 16/787,126 filed February 11, 2020.
This application claims priority to Korean document 10-2019-0016355, filed February 12, 2019.
Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed May 3, 2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the Japanese office action was submitted in Japanese without a valid translation or explanation of content.  It has been placed in the application file, but the search report has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 6, 8-13, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over IHARA et al (JP 2011/238373 A, wherein citations are made to the English machine translation submitted herein for citation).
Regarding claim 1, IHARA et al teaches a lithium battery comprising:
	A cathode (“positive electrode”, 21, This positive electrode reads on the cathode of the instant claim as the use of an electrode as a cathode or anode is dependent on its intended use or conditions of operation, such as during charge or discharge of the battery. For this reason, the electrode material reads on the cathode of the instant application as a positive electrode behaves as a cathode during discharge, fulfilling the claim as written as it is capable of performing the claimed functionality of working as a cathode. Moreover, paragraph [0009] states the device to comprise “a positive electrode and an anode” indicating the positive electrode is the cathode.);
	An anode (“negative electrode”, 22, This negative electrode reads on the anode of the instant claim as the use of an electrode as a cathode or anode is dependent on its intended use or conditions of operation, such as during charge or discharge of the battery. For this reason, the electrode material reads on the anode of the instant application as a negative electrode behaves as an anode during discharge, fulfilling the claim as written as it is capable of performing the claimed functionality of working as an anode. Moreover, paragraph [0132] indicates the negative electrode to have a subheading anode making the connection between negative electrode and intended use as an anode.); and
	An electrolyte (“electrolytic solution”, paragraph [0004]) disposed between the cathode and the anode (Paragraph [0152] teaches a separator impregnated with an electrolyte to be present between the positive electrode/cathode 21 and negative electrode/anode 22),
	Wherein the cathode (21) comprises a cathode active material (paragraph [0126]-[0129]) represented by Formula I (formula 21, of paragraph [0128], LiNi1-xMxO2.  This mirrors the instant application, wherein the M term overlaps in scope of material of use disclosing all except Bi and when x = 1, z = 0 and the y term of the instant application equals 1-x of IHARA et al.  The y subscript would be equivalent to .5-.995 in terms of the instant claim’s x term, overlapping nearly the entire claimed range and rendering evidence of prima facie obviousness. (see MPEP 2144.05)). and the electrolyte (“electrolytic solution”, paragraph [0004]) comprises a lithium salt (“electrolyte salt”, paragraph [0004], taught to include lithium in paragraph [0092]), a non-aqueous solvent (“nonaqueous solvent”, paragraphs [0004] and [0073]), and an unsaturated compound (“unsaturated sulfonic acid compound”, paragraph [0062]) represented by Formula 2 (Broad chemical formulas 4/8, paragraphs [0015], [0025] and paragraph [0063], chemical formula 9/18, shows multiple compositions which read on the claimed Formula 2, including compositions (6-6), (6-9), (6-11) and (6-14), wherein a carbon-carbon double or triple bond (alkenylene or alkynylene groups respectively) is on one side of the SO3 group and the arylene or aromatic group is on the other.).

Regarding claim 2, paragraph [0064] of IHARA et al teaches the content of the unsaturated sulfonic material to be 0.01-10 wt%, and more specifically 0.5 to 5wt%, overlapping and encompassing nearly the entirety of the claimed range.  The nearly complete overlap of the claimed ranges by that disclosed in IHARA et al renders obvious the claimed range.

Regarding claim 3, IHARA et al teaches formula 3 in composition (6-6) wherein R21-25 are all hydrogen atoms, n11 and n12 are both 0 and Y1 is -CH=CH-.  IHARA et al teaches formula 4 to be that of compositions 6-9 (wherein R11-R15 are hydrogen, n21 and n22 are 0 and Y2 is -C≡C-), 6-11, (wherein R11-R15 are hydrogen, n21 = 1 and n22 = 0 and Y2 is -C≡C-), and 6-14 (wherein R11-R15 are hydrogen, n21 = 1 and n22 = 0 and Y2 is -C=C-).

Regarding claim 5, IHARA et al expressly shows the claimed compositions 1, 6, 8 and 10 as compositions (6-11), (6-9), (6-14) and (6-6), respectively. 

Regarding claim 6, paragraphs [0092]-[0094] of IHARA et al expressly discloses numerous overlapping components used as the lithium salt, including that of LiPF6 and LiBF4.



Regarding claims 9 and 12, IHARA et al teaches additives to the solvent including a cyclic carbonate compound (“unsaturated carbon bonded cyclic carbonates”, paragraph [0076]-[0081] taught to include vinylene carbonate or vinyl ethylene carbonate in paragraph [0080] of IHARA et al, wherein these materials are taught to be examples of cyclic carbonate in paragraphs [0051]-[0052] of the instant application as filed), a cyclic acid anhydride compound (“acid anhydride” taught to be succinic or maleic anhydride in paragraph [0091] of IHARA et al, wherein succinic and maleic anhydride is taught to be an example of cyclic acid anhydride in paragraph [0061] of the specification as filed).  Claim 9 is interpreted to allow for any of the listed components either alone or in combination, rendering the disclosure of the cyclic carbonate compound or acid anhydride alone sufficient to fulfill the claim as written.

Regarding claims 9 and 10, IHARA et al teaches the addition of materials to the electrolyte including a phosphorus containing compound (“dilithium monofluorophosphate” or “lithium difluorophosphate” of paragraph [0064] contain phosphorus, is a phosphate material as required by the claims and is expressly stated to be in the electrolytic solution or electrolyte) and a sulfur-containing compound (“sultone” of paragraph [0090] contains sulfur, is a sultone material as required by the claims and is disclosed to be present in the solvent included in the electrolyte).

Regarding claim 11, in the interest of claim interpretation of the term “about”, the applicant details “about” to mean “within one or more standard deviations” including ±30% or less.  The examiner interprets the claim to reasonably include a maximum range of weight percent present to be 30% larger 

Regarding claim 13, IHARA et al teaches the selecting one of Co, Al or Mn in paragraph [0128] as component M.

Regarding claim 16, paragraph [0189] of IHARA et al teaches the use of carbon materials (graphite) as the anode active material (active material of the “negative electrode”, 22, as discussed to be the anode above).  Paragraph [0211] teaches the use of silicon as the anode active material (active material of the “negative electrode”).

Regarding claim 18, paragraph [0085] of the instant specification discusses the use of a silicon compound in the anode enables the capacity retention levels to be achieved.  Paragraph [0189] of IHARA et al teaches the use of the silicon material of the anode.  While IHARA et al does not specifically address the claim limitations directed to the battery having “a capacity retention rate of about 75% or greater after 200 cycles of charge and discharge at 25°C”, this is considered to be a property achieved by the anode structure of the IHARA et al, which comprises the same components and structure to that of 

Regarding claim 19, paragraph [0086] of the instant specification discusses the use of a silicon compound in the anode enables the claimed direct current internal resistance.  Paragraph [0189] of IHARA et al teaches the use of the silicon material within the anode.  While IHARA et al does not specifically address the claim limitations directed to the battery having “a direct current internal resistance (DCIR) of about 180% or less after 200 cycles of charging and discharging at 25°C”, this is considered to be a property achieved by the structure of the IHARA et al, which comprises the same components and structure to that of the instant application’s battery as claimed (including the silicon compound in the anode), absent any clear and convincing evidence and/or arguments to the contrary.  As a prima facie case of obviousness has been set forth on the record, and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to the applicant to demonstrate otherwise.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over IHARA et al, in view of HASEGAWA et al (JP 2006-172950A, wherein an English machine translation is included herein for citation).
Regarding claim 4, IHARA et al teaches the use of unsaturated sulfonic acid compounds of formula (6-1) to (6-16) to be beneficial for chemical stability of the electrolyte solution with paragraphs [0059]-[0061] to be not particularly limited, but does not expressly disclose a constituent other than hydrogen to be present on the aryl group (R11-15 or R21-25).

13 with a methyl group.  Paragraph [0018] of HASEGAWA et al details the use of an electrolyte with the sulfone material of formulas 1-3 all display excellent “energy density, electromotive force, cycle life and safety” within the battery.

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the substituted aromatic ring sulfone material of HASEGAWA et al for the unsaturated compound of IHARA et al so as to realize excellence in energy density, electromotive force, cycle life and safety.
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over IHARA et al, in view of SHARMA et al (US PG PUB 2016/0211507).
Regarding claim 7, while IHARA et al teaches amounts of salt relative to the nonaqueous solvent in paragraph [0112], IHARA et al is silent to the disclosure of a concentration of the lithium salt in the electrode is about 1.0-1.5 moles/liter.  In the interest of claim interpretation of the term “about”, the applicant details “about” to mean “within one or more standard deviations” including ±30% or less.  The examiner interprets the claim to reasonably include a maximum range of .7-1.95 moles/liter, with limited criticality of the value therein based on the disclosure.

SHARMA et al teaches a battery (abstract) comprising a nonaqueous electrolyte with lithium salt therein (paragraph [0118]), just as in IHARA et al.  SHARMA et al further teaches dissolving salts (the same composition as disclosed in IHARA et al and the instant application, for example lithium 

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a concentration of lithium salt in the electrolyte of IHARA et al of about 1 kg/liter so as to allow for effective ion transport between the electrodes during use.  It is the position of the examiner, the teaching of a value for the concentration within the claimed range reasonably renders obvious the relative range disclosed in the instant claim.

Regarding claim 17, while IHARA et al teaches the use of a silicon material within the anode active material in paragraph [0211], IHARA et al is silent to the use of a silicon compound comprising silicon particles having an average particle diameter of about 200 nm or less.  In the interest of claim interpretation of the term “about”, the applicant details “about” to mean “within one or more standard deviations” including ±30% or less.  The examiner interprets the claim to reasonably include a range of 260 nm or less in particle diameter.

SHARMA et al teaches a lithium battery (abstract) comprising an anode material with a silicon compound in paragraphs [0084], [0090]-[0092], just as in IHARA et al.  SHARMA et al teaches the use silicon nanoparticles comprising a size of no more than 200 nm (paragraph [0092]), wherein the small 

At the time of filing, it would have been obvious to use the silicon nanoparticles disclosed in SHARMA et al, as the silicon compound of the anode of IHARA et al, so as to better accommodate volume expansion of the anode, maintaining the mechanical electrode stability and cycle life of the battery.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over IHARA et al, in view of NOWATARI et al (US PG PUB 2017/0244133).
Regarding claims 14 and 15, IHARA et al teaches the use of a lithium oxide material electrode with Li, Ni, Co, Mn and other transition metals, as in formula 1, in paragraphs [0127] and [0128] in broad terms, IHARA et al fails to disclose the claimed Formulas 30 and 40 of the instant claim with their accompanying ranges for the values of x’, y’ and z’ with sufficient specificity (claim 14) or the specific compositions claimed within claim 15.  

NOWATARI et al teaches a nonaqueous electrolyte secondary lithium battery comprising an active material of a lithium transition metal oxide in the abstract, just as in IHARA et al.  NOWATARI et al specifically discloses the use of components including Li, Ni, Co, Mn and Al in the abstract, while detailing the content of Li to be a subscript “a” (analogous to x’ of the claim) with a value of .9-1.2 (inclusive) and the Ni content to be subscript “x” (analogous to y’ of the claim) between .8 and less than 1 in paragraph [0017].  Both of these ranges render obvious the claimed ranges by fully encompassing the content of the claim (see MPEP 2144.05).  Moreover, NOWATARI et al specifically discloses the use of a lithium-nickel-cobalt-aluminum composite oxide represented by composition LiNi0.91Co0.06Al0.03O2 in paragraph [0062] and LiNi0.88Co0.09Al0.03O2 in paragraph [0063], rendering obvious formula 30 of claim 14 

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the lithium transition metal composite oxides of the compositions disclosed in NOWATARI et al, for the lithium transition metal composite oxide of IHARA et al, so as to render high capacity electrodes with excellent output characteristics.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over IHARA et al, in view of YEOU et al (US PG PUB 2015/0073975).
Regarding claim 20, the instant application teaches the high cell energy density to be realized when the loading level of the cathode active material is between 35 and 50 mg/cm2 and the cathode active material density is between 3.5 and 4.2 g/cc in paragraphs [0105]-[0108].  IHARA et al fails to address the cell energy density of the battery to be 500 Watt-hours per liter or more, nor teach the loading level density of the cathode active material.

YEOU et al teaches a cathode active material for a lithium battery, just as in IHARA et al, in the abstract.  YEOU et al teaches the use a lithium transition metal oxide as the cathode active material, just as in IHARA et al, in paragraphs [0071]-[0080].  Moreover, YEOU et al teaches the use of high loadings (greater than 40 mg/cm2) to render greater energy density for the electrodes in paragraph [0067].  YEOU et al further teaches increasing the energy density of the electrode by using a density greater than 3.5 mg/cc in paragraph [0068].

At the time of filing, it would have been obvious to one of ordinary skill to utilize the high loading and density of the cathode electrode material of IHARA et al, as in YEOU et al, so as to enable greater energy .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
YU et al (US PG PUB 2013/0059210) is directed to relevant prior art based on its use of an electrode active material comprising high levels of Ni in paragraph 85.
AHN et al (US PG PUB 2019/0036155) is directed to relevant prior art based on its use of an electrolyte with a substituted, unsaturated sulfur compound as in formulas 1, 1a, 1b and 1c.
SHIKITA (US PG PUB 2015/0372349) is directed to relevant prior art based on its use an electrolyte with substituted sulfur compounds with unsaturated bonds in the A groups of paragraph 44.
CHO et al (US PG PUB 2015/0140447) is directed to relevant prior art based on the electrolyte sulfonate material disclosed at formula 2.
ABE et al (JP 2009-093839A) is directed to relevant prior art based on the disclosure of substituted sulfonic ester within an electrolyte solution, as in formula II.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        3/3/2022